Case 2:19-cv-05083-DSF-FFM Document 39 Filed 05/18/20 Page 1 of 2 Page ID #:154




   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
   2     Dennis Price, SBN 279082
         Elliott Montgomery, Esq., SBN 279451
   3     8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
   4     (858) 375-7385; (888) 422-5191 fax
         elliottm@potterhandy.com
   5     Attorneys for Plaintiff
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Rafael Arroyo, Jr.,                       Case No. 2:19-CV-05083-DSF-FFM
  12                Plaintiff,
                                                   JOINT REQUEST FOR
  13        v.                                     CLARIFICATION
  14     Souvenir B. Ngor;
         RJM Vallejo Mini Market, Inc., a
  15     California Corporation; and Does 1-
         10,
  16
  17                Defendants.
  18
  19   WHEREAS; the parties participated in early mediation on October 17, 2019 with
  20   mediator James DeRoche;
  21   WHEREAS; the parties filed a joint report regarding that mediation [Docket No.
  22   31] on November 1, 2019;
  23   THEREFORE; the parties seek clarification of the Honorable Judge Dale S.
  24   Fischer’s order at Docket No. 38 regarding whether the parties have been ordered
  25   to attend a second mediation.
  26
  27
  28



                                               1

       JOINT REQUEST FOR CLARIFICATION                        2:19-CV-05083-DSF-FFM
Case 2:19-cv-05083-DSF-FFM Document 39 Filed 05/18/20 Page 2 of 2 Page ID #:155




   1
   2   Dated: May 12, 2020                  CENTER FOR DISABILITY ACCESS
   3
   4                                        By: /s/ Elliott Montgomery________
   5                                        Elliott Montgomery, Esq.
                                            Attorney for Plaintiff
   6
   7   Dated: March 16, 2020                LAW OFFICES OF ROBERT OLIVER
   8
   9                                        By: /s/ Robert Oliver ____
                                            Robert Oliver
  10                                        Attorney for All Defendants
  11
  12
  13
  14
                                 SIGNATURE ATTESTATION
  15
  16   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed
  17   concur in this document’s content and have authorized the execution of this
  18   document with the use of their electronic signature.
  19
  20
  21
       Dated: May 18, 2020                  CENTER FOR DISABILITY ACCESS
  22
  23
                                            By: /s/ Elliott Montgomery__________
  24
                                            Elliott Montgomery, Esq.
  25                                        Attorney for Plaintiff
  26
  27
  28



                                                  2

       JOINT REQUEST FOR CLARIFICATION                            2:19-CV-05083-DSF-FFM
